USDC SDNY Case 1:09-cv-00488-LGS-HBP Document 374 Filed 02/15/19 Page 1 of 2
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 2/15/2019                                BEYS LISTON & MOBARGHA LLP

                                                                                                   Nader Mobargha
                                                                                                      646.755.3603 (Direct)
                                                                                                   nmobargha@blmllp.com



                                                            February 14, 2018



   BY ECF

   Honorable Lorna G. Schofield
   United States District Judge
   United States Courthouse
   40 Foley Square
   New York, NY 10007

          Re:    Sea Trade Maritime Corp., et al v. Coutsodontis, et al., Civil No. 09-488
                 (LGS)(HBP), Request for short three-business day extension of time


   Dear Judge Schofield:

         I am counsel for Plaintiffs George M. Peters and Sea Trade Maritime Corporation in the
   above referenced matter.

        Currently, responses to objections to Judge Pitman’s Report and Recommendation are due
   on Wednesday, February 20, 2019.

          Due to the death of a close family friend that has given rise to both financial and legal
   issues this past week, I submit this letter motion to request a short, three-business day extension
   to Monday, February 25, 2019 for the parties to file their responses.

          Defendant’s counsel has consented to my request.

          Previously, on December 18, 2018, Defendant’s counsel requested a one-month extension
   for the parties to file objections to Judge Pitman’s Report and Recommendation. I consented to
   the request. The Court granted the extension and indicated that there will be “no further
   extensions.”

         I respectfully request that the Court make an exception to its ruling given that it is my first
   request and given that the request is for a short period of time.

            ______________________________________________________________________________________  
                              641  Lexington  Avenue,  14th  Floor,	  New  York,  NY  10022	  
                                        Main:  646.755.3600    Fax:  646.755.3599  
                                                    www.blmllp.com              
               Case 1:09-cv-00488-LGS-HBP Document 374 Filed 02/15/19 Page 2 of 2



             Page 2 of 2

           Thank you for your kind consideration of this matter.




                                                       Respectfully Submitted,

                                                              /s/

                                                       Nader Mobargha

                                                       Counsel for George M. Peters and Sea Trade Maritime
                                                       Corporation

Application SO
            GRANTED.
               ORDERED:The deadline to file responses is extended from
February 20, 2019, to February 25, 2019. No further extensions will be
granted absent extenuating circumstances.

Dated: February 15, 2019
       New York, New York
           _______________________________________________

                  HONORABLE LORNA G. SCHOFIELD
                  UNITED STATES DISTRICT JUDGE
